DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's submission filed on 6/21/21 has been entered. Claims 1-2, 5-6, 8, 10-11, 14, 16-18, 21-26, 31-34, 36, 37, and 41 are currently pending examination, claim 43 is withdrawn, and claims 3-4, 7, 9, 12-13, 15, 19-20, 27-30, 35, 38-40, and 42 canceled.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2, 8, 11, and 14 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1 from which claims 2, 8, 11, and 14 ultimately depend requires “removing the first sacrificial coating by a second wash operation.”; however each of claims 2, 8, 11, and 14 requires an alternative mode of  first sacrificial removal (heating to 200-700oC/ mechanically removing / plasma etching process / peeling; respectively)  instead of removal by washing.  Thus they would fail to include .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-6, 8, 10, 14, 16, 17, 21-24, 31-34, 36, and 41  is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhatnagar et al (US 2014/0329006; hereafter Bhatnagar) in view of Medwick et al (US 2002/0176988; hereafter Medwick) and Birch et al (US 6,379,746; hereafter Birch).
Claim 1: Bhatnagar teaches a method of manufacturing an electrochromic device comprising an electrochromic stack (320) between a first transparent electronically conductive layer (TECL) (304) and a second (312) transparent electronically conductive layer configured to deliver an electrical potential difference over surfaces of the electrochromic stack and thereby cause optical switching of the electrochromic device (see, for example, abstract, Fig 1-4, [0005], [0013-14], [0033—0034]).  Bhatnagar further teaches wherein the method of manufacture comprises steps of receiving TEC coated large area glass substrates from a glass production plant, polishing, cutting / sizing, optionally tempering; and then 
Further removing the first sacrificial coating comprises a wash operation conducted prior to coating the substrate with the second transparent electronically conductive layer (See, for example, nd TEC layer deposition of Bhatnagar (otherwise there would be insufficient attachment / functionality of the resulting coated article)).  
Bhatnagar in view of Medwick teach the method above, Medwick further teaches that the sacrificial coating can be present during scoring and cutting processes and subsequently removed by washing, but does not describe in detail the scoring and cutting processes, so does not explicitly teach exposing the first sacrificial coating to a first wash operation which does not remove the sacrificial coating prior to the removing wash operation (“second” wash operation).  Birch teaches a method for temporarily protecting glass articles (See, for example, abstract, title).  Birch further teaches wherein , like Medwick, the coating is meant to protect the glass substrate at least during instances of cutting and grinding processes, and then to be removed, such as by washing (See, for example, abstract, col 3 lines 38-52).  Birch further teaches that scoring / grinding and cutting processes involve substantial amounts of water, and wherein a key to successful protective coating is having it survive these processes and still be removable when desired (See, for example, col 3 lines 45-52 and col 10 line 59 –col 11 line 30).  Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have exposed the substrate comprising the first sacrificial coating to a first wash operation (such as during the scoring and cutting steps as conventionally conducted with such washing / water) without removing the first sacrificial coating prior to removing the first sacrificial coating as such first sacrificial coating retention would allow for sufficient protective properties during these processing steps, preventing damage to the article during such processing.
Claim 2: Bhatnagar in view of Medwick teach the method of claim 1 above, wherein Medwick further teaches wherein the first sacrificial coating can be removed by a heating process, such as tempering at a temperature of from 648-704oC (See, for example, [0012-14], [0018], [0053], [0057]). oC. and about 700oC, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated a temperature within the claimed range since in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976).
Claims 5-6: Bhatnagar in view of Medwick and Birch teach the method of claim 1, wherein Medwick further teaches removing the first sacrificial coating comprises exposing the sacrificial coating to an acidic or basic (alkaline) solution (see, for example, [0031]).  
Claim 8: Bhatnagar in view of Medwick and Birch teach the method of claim 1, wherein Medwick further teaches removing the sacrificial coating comprises mechanically removing the first sacrificial coating (see, for example, [0031]).
Claim  10: Bhatnagar in view of Medwick and Birch teach the method of claim 1, wherein removing the first sacrificial coating is performed in a coater prior to depositing the electrochromic stack on the substrate (See, for example, [0017], [0031] of Medwick wherein the removal of the first sacrificial layer applied by the manufacturer it taught to be removed by a coater (such as spraying (spray coater) dipping (dipcoater), etc prior fabricator deposition steps such as EC stack deposition and subsequent 2nd TEC layer deposition of Bhatnagar (otherwise there would be insufficient attachment / functionality of the resulting coated article)).  
Claim 14: Bhatnagar in view of Medwick and Birch teach the method of claim 1, wherein Medwick further teaches removing the first sacrificial coating comprises peeling the first sacrificial coating from the substrate (See, for example, [0031]). 
	Claim 16: Bhatnagar in view of Medwick and Birch teach the method of claim 1, wherein Medwick further teaches wherein depositing the first sacrificial coating is performed in a first facility 
	Claim 17: Bhatnagar in view of Medwick and Birch teach the method of claim 1, wherein Medwick further teaches wherein the first sacrificial coating comprises an organic or inorganic coating selected from the group consisting of acrylic materials, adhesive materials, and vinyl material (See, for example, [0032]).
	Claim 21: Bhatnagar in view of Medwick and Birch teach the method of claim 1, wherein Medwick further teaches packing the substrate into a stack with interleaving material after depositing the first sacrificial coating (see, for example, [0046-0047] wherein the protective coated material is dusted with interleaving material to help further separate adjacent stack glass substrates during shipping / storage).
Claim 22: Bhatnagar in view of Medwick and Birch teach the method of claim 1, wherein Medwick further teaches packing the substrate comprising the first sacrificial coating into a stack without using interleaving material (see, for example, [0046-0047], wherein additional interleaving material is taught to be optional, thus an embodiment wherein they are not used during shipping / storage is taught). 
Claim 23: Bhatnagar in view of Medwick and Birch teach the method of claim 1, Medwick further teaches wherein glass substrates are conventionally stacked with interleaving material and packed / unpacked for / from shipping (See, for example,[0005], [0046-47]).  Medwick further teaches depositing a plurality of sacrificial coatings in sequence (See, for example, [0017], [0054].  Medwick further teaches that in addition to using the sacrificial coatings for protection or identification purposes during shipment, they too can predictably provide such protection during periods of storage, handling, and processing.  Although no exemplary embodiment is taught in Medwick wherein unpacking the substrate from a stack of substrates comprising interleaving materials occurs before deposition of the 
Claim 24: Bhatnagar in view of Medwick and Birch teach the method of claim 1, wherein Bhatnagar teaches cutting (see, for example, [0016]) and Medwick further teaches cutting the substrate after depositing the first sacrificial coating (See, for example, [0049]). 
Claim 31: Bhatnagar in view of Medwick and Birch teach the method of claim 1, wherein Medwick further teaches depositing a second sacrificial coating and removing the second sacrificial coating, wherein the second sacrificial coating is deposited after removing the first sacrificial coating (See, for example, [0017], [0054], wherein at least prior to shipping the production article to the customer, the fabricator can apply another protective coating which is then removed by the subsequent recipient). 
Claim 32: refer to the rejections of claims 4 and 31 above.
Claim 33: refer to the rejections of claims 5 and 31 above.
Claim 34: refer to the rejections of claims 6 and 31 above. 

Claim 41: refer to the rejections of claims 14 and 31 above. 

Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhatnagar in view of Medwick and Birch as applied to claim 1 above, and further in view of Rozbicki et al (US 2014/0182125; hereafter Rozbicki).
Claims 10-11: Bhatnagar in view of Medwick and Birch teach the method of claim 1 (described above), wherein Medwick further teaches the temporary sacrificial layer can be removed prior to depositing the electrochromic stack by a variety of methods including solvent removal, acid / base treatment, spraying , wiping, dipping, mechanical removal etc (See, for example, [0017], [0031]); but does not explicitly teach removing the sacrificial coating comprises exposing the sacrificial coating to a plasma etching process in a coater. Rozbicki teaches a method of manufacturing an electrochromic device comprising an electrochromic stack between first and second transparent electronically conductive layers (See, for example, abstract, Fig 1A).  Rozbicki further teaches wherein its method of manufacturing the electrochromic device comprises implementation of a temporary sacrificial layer (See, for example, [0072]).  Rozbicki further teaches that within the art, temporary sacrificial layers are predictably known to be removed by plasma etching in addition to alternative wet / dry / mechanical methods (See, for example, [0072]).  As both Rozbicki and Bhatnagar in view of Medwick are directed to deposition and removal of temporary sacrificial layers during the manufacturing of electrochromic devices, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated removing the sacrificial coating by exposing the sacrificial coating to a plasma etching process in a coater as such a method achieves the predictable result of removing the temporary sacrificial layer from a TCO coated surface, and since where two known alternatives are interchangeable for a desired function, an express suggestion to substitute one In re Fout, 675 F.2d 297,301 (CCPA 1982); In re Siebentritt, 372 F.2d 566, 568 (CCPA 1967). 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Bhatnagar in view of Medwick and Birch as applied to claim 1 above, and further in view of Graves (US 3,853,676; hereafter Graves).
Claim 18: Bhatnagar in view of Medwick and Birch teach the method of claim 1 (described above), wherein Medwick further teaches that the sacrificial coating is doped with various additives including colorants, like iron oxides, and powders flakes or foils of metallic composition (See, for example, [0051]).  But they do not explicitly provide further details on the metals, so it does not explicitly teach the sacrificial coating is doped with a metal element selected from the group consisting of iron and manganese.  Graves teaches a method of pigmenting coatings with metallic species (See, for example, abstract, col 1 lines 38-48).  Graves further teaches iron or iron alloy, like iron oxide serves predictably as a pigment for providing aesthetic effect, further extreme illusion of depth and magnetically orientable properties (See, for example, col 1 lines 1-48).  Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated iron pigment as the colorant in the method of Bhatnagar in view of Medwick as iron achieves the predictable result of a colorant, and further provides benefits with respect to magnetic orientability and extreme illusion of depth, and since where two known alternatives are interchangeable for a desired function, an express suggestion to substitute one for the other is not needed to render a substitution obvious. In re Fout, 675 F.2d 297,301 (CCPA 1982); In re Siebentritt, 372 F.2d 566, 568 (CCPA 1967) and since when a primary reference is silent as to a certain detail, one of ordinary skill would be motivated to consult a secondary reference which satisfies the deficiencies of the primary reference.

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Bhatnagar in view of Medwick and Birch as applied to claim 1 above, and further in view of Kharchenko (US 2013/0115468; hereafter Kharchenko.
Claim 37: Bhatnagar in view of Medwick and Birch teach the method of claim 1, including wherein the substrate comprises glass (above).  Medwick teaches unpacking the substrate from a stack of substrate comprising interleaving material (See, for example, [0046-0047]).  Medwick further teaches wherein a sacrificial layer, either the same or different than the initial sacrificial material applied by manufacturer, can predictably be reapplied following tempering to similarly provide the article the same protective properties during subsequent handling / shipping from mechanical, chemical, handling damage and or from misidentification (See, for example, [0011], [0017], [0054]).  Bhatnagar in view of Medwick do not explicitly teach wherein the heat treatment of tempering is off-line from subsequent EC film deposition lines, so they do not explicitly teach the application of a second sacrificial coating after unpacking the substrate from the stack of substrates, but being removed prior to depositing the EC stack on the substrate.  Kharchenko teaches a method of providing a tempered TCO on a glass substrate, including using temporary protective coatings, for subsequent Electrochromic applications (See, for example, abstract, [0020]).  Kharchenko demonstrates that the concept of off-line processing stations among deposition and heating is well within the level of one of ordinary skill in the art, and further teaches that off-line operations provide advantages / flexibility with respect to the location and positioning of the processing equipment (see for example, [0042]).  Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated the heat treatment of tempering being discontinuous / separate /  off-line from subsequent EC film deposition lines since it would provide advantages / flexibility with respect to the location and positioning of the processing equipment, such as allowing for direct sourcing of TCO In re Dilnot, 319 F.2d 188, 138 USPQ 248 (CCPA 1963).  By such incorporation, the teaching in Medwick provides a benefit to avoiding mechanical, chemical, handling damage and or from misidentification by applying the second sacrificial material during shipping / storing / handling periods between processes, such as to / from tempering to  steps subsequent EC fabrication; which would read on the claim as it would occur following the first sacrificial coating removal and the second sacrificial coating removal would occur before depositing the electrochromic stack on the substrate (otherwise there would be insufficient attachment / functionality of the resulting coated article). 

Claims 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Bhatnagar in view of Medwick and Birch as applied to claim 1 above, and further in view of Kharchenko, Trapp (US 2008/0057187; hereafter Trapp) and Strong et al (US 2014/0340731; hereafter Strong).
Claims 25-26: Bhatnagar in view of Medwick and Birch teach the method of claim 1, Refer further to the combination of Bhatnagar in view of Medwick, Birch and Kharchenko as applied to claim 37 above, wherein for purposes of rejecting claims 25-26, the first sacrificial coating will be interpreted as the sacrificial coating being applied following tempering (prior to shipment back from off site tempering to protect the glass during shipment / handling/storage, thus after cutting, grinding, and washing as they occur before tempering).  But based upon dependency on claim 1 Bhatnagar in view of Medwick, Birch and Kharchenko do not explicitly teach an embodiment wherein the first sacrificial coating undergoes the claimed exposing / retention during a first wash operation and subsequent removal during a second wash operation that would now have to occur following cutting , grinding, and 
Strong teaches a method of preparing electrochromic devices for windows (See, for example abstract).  Strong further teaches wherein after tempering edge deletion processes can be performed which ensure the optical device has appropriate isolation from any edge defects and to address unwanted coloration and charge buildup in areas of the device, and further teaches edge deletion of a first TECL prior to deposition of the electrochromic stack (See, for example, Fig 4A-B, Abstract, [0006-0008], [0068-0072]).  Strong further teaches wherein prior to deposition of the EC stack the substrate is cleaned to remove contaminants from the edge deletion (See, for example, Fig 4A, [0107]).  Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have additionally washed (this is now interpreted as the “second wash operation” of claim 1 for purposes of rejecting claims 25-26) the substrate following edge deletion and prior to EC layer deposition as it would predictably remove contaminants from the edge deletion process.  With respect to retaining the first sacrificial coating during its exposure to the first wash operation and removing it by the second washing operation there exists a similarity between this process and the initial cutting / grinding /washing step, in light of the teaching of Birch (Refer to rejection of claim 1 above), it would have been obvious to one of ordinary skill in the art at the time nd TEC layer deposition of Bhatnagar (otherwise there would be insufficient attachment / functionality of the resulting coated article)).  And given the timing of the cleaning step of Strong just before EC deposition, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have removed the first sacrificial coating by the second washing operation (between edge deletion and before EC stack deposition) as washing is a predictable means for sacrificial layer removal and as it would provide the proper surface for receiving the EC stack layers as well as provide enhanced economy (avoiding an additional washing / removal step).  

Response to Arguments
Applicant's arguments filed 6/21/21 have been fully considered but they are not persuasive.  Applicant argues that “Medwick prefers and utilizes water-soluble coatings”…thus “the washing from Birch performed on a coating from Medwick would remove the coating from Medwick.”  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.  In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  Furthermore, “[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).  In .
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., nothing in Medwick suggests the coating would be suitable for coating an electrochromic device) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  At the point of deposition of the first sacrificial coating, only a substrate and TEC are required to be present.  In fact claim 1 requires the electrochromic stack is explicitly taught to be deposited following removal of the sacrificial coating.  Thus the sacrificial layer and its suitability for use / contacting an electrochromic stack is irrelevant as these two materials are not taught or required to contact one another.  Further Medwick has explicitly taught wherein the glass substrate upon which the sacrificial coating is applied can possess a functional layer there between, further wherein the functional layer can be an electrically conductive coating, further single layer or multiple layer metal oxide coatings ([0025]), which would appear to be the exact types of coatings being claimed by applicant for which the sacrificial coating is actually contacting in the claimed method.  Therefore applicant’s arguments of suitability are not convincing. 
.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN H EMPIE whose telephone number is (571)270-1886.  The examiner can normally be reached on Monday-Thursday 5:30AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 571-272-1418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/NATHAN H EMPIE/Primary Examiner, Art Unit 1712